NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OMAR JESUS CASTILLO,                            No.    19-73076

                Petitioner,                     Agency No. A089-268-142

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2021**
                                 Pasadena, California

Before: BYBEE and BRESS, Circuit Judges, and CARDONE,*** District Judge.

      Omar Jesus Castillo, a citizen of Mexico, petitions for review of a Board of

Immigration Appeals (BIA) decision dismissing his appeal of an Immigration Judge



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
(IJ) order denying claims for withholding of removal and relief under the Convention

Against Torture (CAT). We review for substantial evidence and may grant relief

only if the record compels a contrary conclusion. Yali Wang v. Sessions, 861 F.3d

1003, 1007 (9th Cir. 2017). We have jurisdiction under 8 U.S.C. § 1252. We deny

the petition.

      1.        Substantial evidence supports the IJ’s determination, which the BIA

adopted, that Castillo failed to establish a nexus between the harm he suffered and

his proposed social group of a “family association to a member of the media.” See

Macedo Templos v. Wilkinson, 987 F.3d 877, 881–82 (9th Cir. 2021) (nexus

requirement for withholding of removal). Even assuming Castillo’s proposed social

group is cognizable, Castillo offers no reasoning to challenge the agency’s nexus

finding. “Issues raised in a brief that are not supported by argument are deemed

abandoned.”       Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir. 2007)

(quotations omitted).

      But even if Castillo did adequately preserve a challenge to the IJ’s nexus

finding, that finding is supported by substantial evidence. The IJ could conclude

that Castillo’s family membership was not “a reason” for his harm. Barajas-Romero

v. Lynch, 846 F.3d 351, 359–60 (9th Cir. 2017). Castillo testified that the police

harmed him because they thought he knew where his aunt was located. Castillo also

testified that he did not know why the police were looking for his aunt. The record


                                          2
therefore does not compel the conclusion that Castillo has shown a likelihood of

future persecution on account of his membership in his proposed particular social

group. See Molina-Estrada v. INS, 293 F.3d 1089, 1095 (9th Cir. 2002) (“Assuming

that Petitioner’s family is ‘a particular social group’ within the meaning of the

statute, he has not established that he was persecuted ‘on account of’ his family

membership.”).

      2.     Substantial evidence supports the denial of CAT relief. To obtain CAT

relief, Castillo must prove that government officials or private actors with

government acquiescence would “more likely than not” torture him after returning

to Mexico.    Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014)

(quotations omitted).

      Although the IJ assumed that the police tortured Castillo, that does not compel

a finding he will be tortured in the future. See Mohammed v. Gonzales, 400 F.3d

785, 802 (9th Cir. 2005) (“[T]he showing of past torture does not give rise to a

regulatory presumption of fear of future torture.”). Castillo continued to live in the

area for a few months afterward without incident. Nor has Castillo has pointed to

any evidence suggesting that Mexican officials have a continuing interest in him or

his aunt. In the five years between the incident and the agency’s review, no family

members living in Mexico were harmed. See Go v. Holder, 640 F.3d 1047, 1053

(9th Cir. 2011) (“[L]ack of harm to similarly situated family members . . . generally


                                          3
undercuts an alien’s fear of harm.”). The record thus does not compel the conclusion

that Castillo will likely be tortured if returned to Mexico.

      Because the BIA reasonably concluded that Castillo had not established

eligibility for CAT relief, any error by the IJ in stating that Castillo bore the burden

to show he could not safely relocate within Mexico is immaterial. Finally, the record

does not support Castillo’s assertions that the IJ and BIA failed to consider the

evidence in its entirety.

      PETITION DENIED.




                                           4